Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under, including the fee set forth in 37 CFR1.17(e), was filed in this application after final rejection. Since this application is eligiblefor continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)has been timely paid, the finality of the previous Office action has been withdrawnpursuant to 37 CFR 1.114. Applicant's submission filed on 05/10/2022 has been entered.
Status of the Claims
Claims 1, 3-4, 6, and 11-15 are pending. 
Allowable Subject Matter
Claims 1, 3-4, 6, and 11-15 are allowed over the prior arts. 
Claim 1 recites an artificial intelligence (Al) apparatus for performing voice control, comprising: 
a display; 
a memory configured to store a voice extraction filter for extracting a voice of a registered user; and 
a processor configured to: 
receive identification information of a user, authority information of the user, and a first voice signal from the user, wherein the authority information is set for each registered user and comprises individual authority information for each control item and global authority information for control items corresponding to a default authority information set for specific users, 
register the user using the received identification information and the received authority information, 
cause the display to output user registration information for the registered user including a unique identifier for the registered user and a status of whether the user registration information is activated or deactivated, 
based on receiving a second voice signal, extract a voice of the registered user from the received second voice signal by using the voice extraction filter corresponding to the registered user, wherein the voice extraction filter is based on the received first voice signal such that a particular voice extraction filter is based on each registered user, and 
generate a control command corresponding to intention information of the extracted voice of the registered user, wherein the controller is further configured to: 
based on simultaneously receiving a plurality of control commands as an input voice signal including voices of a plurality of registered users, determine a rank of the received plurality of control commands according to a sound level of each of the received plurality of control commands and the received global authority information and perform control operations corresponding to the received plurality of control commands in a descending order of rank.
Claim 14 recites a corresponding method. Claim 15 recites A non-transitory memory storing one or more programs, which, when executed by one or more processors of a device, cause the device to be configured to perform voice control, the one or more processors comprising instructions for performing the steps of claim 14 and implement the functions of claim 1.
US 2017/0116986 A1 discloses a spoken voice human computer interaction system (¶27) comprising a control system 102 that controls the operation of one or more automated devices 105 (¶28). 
Upon receiving task requests from dialog interaction manager, the system identifies one or more available services that are used to complete the task requests (¶39). Further, the system maintains a multi-user dialog interaction management module to manage dialog between multiple users and the system (¶40) that understands and manages individual needs and provides personalized assistance (¶41). 
In particular, the system includes a memory that stores user data including authentication data for the users including authorization levels for multiple users in a hierarchy (¶29) and generates an initial default level of authority (¶41). The system also includes privacy and security management module 120 performing continuous authentication process that does not confuse inputs from two or more users and predicts a level for the user in a hierarchy of the users that are registered with the system (¶42).
For example, in home-automation systems, registered users are organized in a family where the parents and children form a hierarchy with children lower in the hierarchy having limited access levels and parents higher in the hierarchy with greater access levels (¶42); i.e., individual authority information in a descending order of rank with parents higher in the hierarchy with greater individual authority to control an oven / control item and children lower in the hierarchy with less individual authority to control the oven / control item (¶43).
US 2019/0035395 A1 discloses a device control system (¶25 and Fig. 1) with a device control apparatus 100 that controls the operation of operation device 300 (¶26). When there are control instructions from the device control apparatus 100 resulting from recognizing contents of voices obtained by voice collecting device 200 (¶26), the operation device 300 acts according to the contents of the control instructions (¶28).
In one example shown in Fig. 5, voice instructions from director D, camera man C, and producer P were collected by voice collecting device 200 and transmitted to device control apparatus 100 (¶48); i.e., voice collecting device 200 simultaneously receiving control commands from D “zoom be changed” and P “focus be changed” while device control apparatus 100 determine which of the instructions to prioritize and operate as necessary (¶49). Device control apparatus 100 determine priority based on rank (i.e., expertise and high status per ¶50) and loudness (¶50, “Even emotions or the like ma be taken into account from the characteristics of the vocal frequencies, and the pitch or loudness, so as to elevate priorities of voices conveying a sense of urgency”).     
CN 108962260 A discloses a home automation robot in a home environment where the female head of the house has the highest authorization level, junior has the second authorization level, and male head of the household has the lowest authorization level (¶69) equivalent to global authority information for the robot. 
When all three members of the house issued instructions to the robot simultaneously, the robot prioritized its response to the female head of the house having the highest authority first, followed by response to junior having second authorization level, and the robot responded to the male head of the house having the lowest authorization level last (¶69).
Therefore, prior arts of record, when receiving multiple voice commands, would prioritize which command to respond to in a descending order of rank based on default / global authority information set for specific users. 
However, prior arts of record do not disclose or render obvious the combination of limitations set forth in Claims 1 and 14-15 with respect to “based on simultaneously receiving a plurality of control commands as an input voice signal including voices of a plurality of registered users, determine a rank of the received plurality of control commands according to (1) a sound level of each of the received plurality of control commands and (2) the received global authority information and perform control operations corresponding to the received plurality of control commands in a descending order of rank” because US 2019/0035395 A1 uses sound level / loudness and expertise / status of the instructors to prioritize whose command to follow, instead of performing control operations corresponding to the received plurality of control commands in the descending order of rank. 
For these reasons, Claims 1, 3-4, 6, and 11-15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        05/24/2022